                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOHN DOE,                                         No. 4:19-CV-01584

                  Plaintiff,                          (Judge Brann)

          v.

    PENNSYLVANIA DEPARTMENT
    OF CORRECTIONS, et al.,

                  Defendants.

                                  MEMORANDUM OPINION

                                       JULY 9, 2021

I.       BACKGROUND

         Plaintiff moves to compel discovery responses and production of documents

in response to interrogatories and requests for production, in support of his

employment discrimination claim. Having reviewed the submissions and pertinent

discovery requests, the Court grants the motion in part and denies it in part.

II.      DISCUSSION

         A.      Standard of Review

         Federal Rule of Civil Procedure 26 entitles parties to “discovery regarding

any nonprivileged matter that is relevant to any party's claim or defense and

proportional to the needs of the case.”1 Such information “need not be admissible




1
      Fed. R. Civ. P. 26(b)(1).
in evidence to be discoverable.”2 “Rule 26(b)(1) establishes a liberal discovery

policy.”3 Parties may seek discovery under Federal Rule of Civil Procedure 34,

through requests for production. The Court’s discretion in resolving discovery

disputes is limited by the factors established by Rule 26: privilege, relevance, and

proportionality. Rule 37 gives parties a mechanism through which they may try to

compel discovery when they believe responses have been inadequate.

       B.     First Request for Production, # 7

       Plaintiff’s first set of requests for production of documents (“First RFP”)

asks Defendants at request 7 to “produce any policy regarding gender transition,

gender identity, gender expression, and/or gender dysphoria, from the beginning of

Plaintiff’s employment, up to present, including but not limited to any revised

policies.”4 In response, Defendants produced an Equal Employment Opportunities

Manual that they claim contains a gender transition policy, as well as previous

versions of the policy.5 They claim that there are no other additional policies to

produce.6

       Plaintiff’s first hurdle on this issue is that his request for production was not

limited to just gender dysphoria. He claims that the policy asks that “Defendants



2
    Id.
3
    Ruddy v. Polaris Indus., Inc., 2019 WL 319805 (M.D. Pa. Jan. 24, 2019) (citing Great West
    Life Assurance Company v. Leviathan, 152 F.R.D. 494-97 (E.D. Pa. 1994)).
4
    Doc. 36-3 at 10.
5
    Doc. 38 at 9.
6
    Id.
                                             -2-
identify and produce any policy regarding ‘gender dysphoria, from the beginning

of Plaintiff’s employment, up to the present, including but not limited to any

revised policies.’”7 Not for the last time, Plaintiff has tried to amend the scope of

his request in his brief and omit pertinent information. In fact, the request relates

to much more than gender dysphoria. It also includes gender transition, gender

identity, and gender expression.

       Defendants provided a response to a much broader question and further

assert that “the Equal Employment Opportunities Manual that they produced in

response to RFP 7 encompasses gender dysphoria.”8 Plaintiff is free to test that

theory throughout the course of this action, whether through depositions or

otherwise, but the response provided by Defendants is sufficient. Defendants

claim this is the only responsive policy. If the policy does, in fact, encompass

gender dysphoria, this issue is moot. And if it does not, then Plaintiff will have

this fact to add to his arsenal later. Plaintiff’s motion is denied on this point.

       C.     First Request for Production, # 14

       The next discovery issue pertains to social media searches Plaintiff asked

Defendants to perform. Defendants have asserted that the searches were

conducted, and no responsive information exists. Now, Plaintiff wants the

Defendants (or perhaps their attorneys – it is unclear) to provide sworn affidavits



7
    Doc. 36 at 24-25.
8
    Doc. 38 at 9.
                                          -3-
outlining the efforts taken and the results of those searches. Defendants have

refused to provide these affidavits. Plaintiff has not provided any legal authority

that would require Defendants to swear out affidavits to these points. As

Defendants note, Plaintiff is free to inquire into the nature and scope of the

searches during depositions. The Court will not compel Defendants to provide

sworn affidavits on this question. Their sworn testimony (should Plaintiff choose

to elicit any) will suffice. This request is denied.

       D.      First Request for Production, # 34

       Plaintiff’s First RFP includes a request (numbered request 34) that

Defendants “produce any and all documentation sufficient to identify any

complaints of discrimination or harassment, on any basis, whether formal or

informal, lodged against any of the individual defendants named in the caption of

the lawsuit . . . and any other employee identified in Plaintiff’s complaint; within

the last ten (10) years.”9

       This request is overbroad. At the outset, I note that Plaintiff again misstates

what is actually sought by this request. In briefing, Plaintiff attempts to convince

the Court that he only seeks “complaints of LGBTQ+ discrimination, LGBTQ+

harassment, sexual harassment, and/or retaliation, by any former or current

employee, inmate, and/or other person, at the Pennsylvania Department of




9
    Doc. 36-3 at 19.
                                           -4-
Corrections.”10 But as the First RFP plainly states, the scope of the request is

much broader than Plaintiff would have the Court believe. It is not limited to

claims of harassment against any LGBTQ+ individuals. Instead, the request would

also include claims of racial or religious discrimination, for example. Those are

obviously not relevant to this action, and Plaintiff cannot overcome this hurdle.

        Claims of harassments against LGBTQ+ employees would clearly be

relevant to this litigation, as those individuals would be similarly situated to

Plaintiff. Defendants could not argue otherwise. But at the same time, Rule 26

does not give Plaintiff carte blanche to investigate claims having no relevance to

his own. Therefore, the Court limits the request only to complaints of LGBTQ+

discrimination, harassment (including sexual harassment), or retaliation. Next, the

Court limits the scope of complainants to Pennsylvania Department of Corrections

employees, at least in the first instance. Defendants will produce documents

responsive to this narrower set of information. Plaintiff can then evaluate the

documents produced, and if he concludes that he needs the additional discovery

which would include complaints by inmates, the Court will revisit the question.

        If Plaintiff comes back for more discovery on this issue, he should be

prepared to explain why the additional set of documents would not be

disproportionate to the needs of the case or otherwise violative of Rule 26. His



10
     Doc. 36 at 7.
                                          -5-
failure to submit any reply brief that would have challenged Defendants’

arguments was fatal to his motion on this point. Plaintiff’s request is granted in

part and denied in part, without prejudice.

        E.     First Interrogatory, # 4

        Plaintiff’s first set of interrogatories includes the following: “Identify each

and every one of your alleged legitimate, non-discriminatory reasons for requesting

Plaintiff identify a date by which he would transition from female to male – when

Defendants’ employer sponsored health insurance excluded gender confirmation

surgery (“GCS”), gender-affirming care, and/or any other transition-related

services – including any all of the factual bases for same.”11 Defendants claim that

they have provided complete answers to that interrogatory. Plaintiff would like

more detail to the response, pointing to cases illustrating that to satisfy the second

step of the McDonnell-Douglas burden-shifting framework, the Defendants must

proffer a legitimate non-discriminatory reason for their actions.12

        But those cases largely illustrate that a defendant may well fail to meet its

own burden if it fails to provide enough specificity to explain its decisions. That

does not necessarily mean that a party needs to provide detail where it may not

exist. That risk is one that these Defendants have taken for themselves, and it may




11
     Doc. 36-2 at 8.
12
     Doc. 36 at 21-22.
                                           -6-
or may not turn out to be a wise decision.13 Only time will tell. The Court may

find that their rationale is specific enough to meet their burden, or it may conclude

that they have failed and rule accordingly. That question is not before the Court

now, and Plaintiff’s motion to compel additional responses on Interrogatory 4 is

denied.

        F.      First Interrogatory, # 5

        The first set of interrogatories also asks Defendants: “Identify whether

Plaintiff requested a reasonable accommodation due to gender dysphoria (‘GD’),

and whether you provided the same. If you did not, please explain why you did not

provide Plaintiff a reasonable accommodation.”14 Defendants responded that they

“do not have a record of any written request ever being made by Plaintiff for a

reasonable accommodation due to gender dysphoria.”15 Plaintiffs seeks a complete

response to his interrogatory: namely, whether a verbal request for accommodation

was ever made. The Court will order Defendants to answer that question.

        Defendants’ argument is, put simply, strained. They claim that the

interrogatory is improper on its face because “it presumes that Plaintiff is a

qualified person with a disability under the Rehabilitation Act and the Americans

with Disabilities Act (‘ADA’) before the Third Circuit or this Court has decided


13
     The Court also notes that Defendants have represented that they have provided all the detail
     they can at this point. See Doc. 38 at 8 (“But there is no additional clarity or specificity that
     Defendants can provide.”).
14
     Doc. 36-2 at 9.
15
     Doc. 36-4 at 4 (emphasis added).
                                                -7-
the issue.”16 Fair enough, but that has little bearing on their response to the

question. This same issue did not stop them from responding before. As noted,

Defendants represented that no written request was ever made. A discerning party

might suspect that this answer was carefully worded and qualified. Plaintiff simply

wants to know if a verbal request was ever made, which would be a complete

answer to the interrogatory. While the Court has the authority to defer answer on

this question, I see no reason to. Defendants shall supplement their response to

Interrogatory 5.

        G.      Discovery Related to Training

        There are several discovery requests pertaining to training received by the

Defendants. First RFP 16 asks Defendants to “produce documentation sufficient to

identify that Defendants’ employees . . . were provided training on

nondiscrimination, anti-harassment, and anti-retaliation, during the subject

timeframe.”17 Defendants’ response to the First RFP asserts that responsive

information would be produced.18 Defendants did not address this issue in their

brief in opposition to the motion to compel, so the Court grants this request as

unopposed. Defendants shall produce documents responsive to First RFP 16, as

they have agreed to.




16
     Doc. 38 at 6-7.
17
     Doc. 36-3 at 14.
18
     Doc. 36-5 at 6-7.
                                          -8-
        Next, Interrogatory 12 asks Defendants to identify “what training that

employees, including but not limited to corrections officers at SCI-Coal Township,

received regarding non-discrimination based on sex, sexual orientation, gender

identity, and gender expression, anti-harassment based on the same, and/or

antiretaliation, and the date (MM/DD/YYYY) that the training was given, within

the last ten (10) years.”19 Defendants again did not address this interrogatory in

briefing, so the motion is deemed unopposed as to that issue. Defendants shall

produce documents responsive to Interrogatory 12.

        Plaintiff’s second set of requests for production of documents (“Second

RFP”) includes a request that Defendants “produce the course materials for every

training course starred by you in your production of documents.”20 Defendants

claim that they have produced all responsive materials to the Second RFP.

Plaintiff has not submitted a reply brief to dispute this representation, and therefore

the Court deems the point moot to that question.

III.    CONCLUSION

        Plaintiff’s motion to compel discovery is granted in part and denied in part,

as follows:

        The motion to compel is granted as to: (1) Interrogatory # 5; (2) First RFP #

16; and (3) Interrogatory # 12.



19
     Doc. 36-4 at 6.
20
     Doc. 36-7 at 10.
                                          -9-
      The motion to compel is denied as to: (1) First RFP # 7; (2) First RFP # 14;

(3) Interrogatory # 4; and (4) Second RFP # 2.

      The motion to compel is granted in part and denied in part as to First RFP #

34.

      An appropriate Order follows.



                                                BY THE COURT:


                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




                                       - 10 -
